ITEMID: 001-57876
LANGUAGEISOCODE: ENG
RESPONDENT: ESP
BRANCH: CHAMBER
DATE: 1994
DOCNAME: CASE OF BARBERÀ, MESSEGUÉ AND JABARDO v. SPAIN (ARTICLE 50)
IMPORTANCE: 2
CONCLUSION: Pecuniary damage - financial award;Non-pecuniary damage - financial award;Costs and expenses partial award - domestic proceedings;Costs and expenses partial award - Convention proceedings
JUDGES: C. Russo
TEXT: 1. The case was referred to the Court by the European Commission of Human Rights ("the Commission") and by the Spanish Government ("the Government") on 12 December 1986 and 29 January 1987, respectively, within the three-month period laid down by Article 32 para. 1 and Article 47 (art. 32-1, art. 47) of the Convention for the Protection of Human Rights and Fundamental Freedoms ("the Convention"). It originated in three applications (nos. 10588/83-10590/83) against the Kingdom of Spain lodged with the Commission under Article 25 (art. 25) by three Spanish nationals, Mr Francesc-Xavier Barberà, Mr Antonino Messegué and Mr Ferrán Jabardo, on 22 July 1983.
2. In a judgment of 6 December 1988 ("the principal judgment"), the Court found a violation of Article 6 para. 1 (art. 6-1) of the Convention. In view of the belated transfer of the applicants from Barcelona to Madrid to face trial, the unexpected change in the court’s membership immediately before the beginning of the trial, the brevity of the trial and, above all, the fact that very important pieces of evidence were not adequately adduced and discussed at the trial in the applicants’ presence and in public, the proceedings in question, taken as a whole, did not satisfy the requirements of a fair and public hearing (Series A no. 146, pp. 26-39, paras. 51-91, and point 5 of the operative provisions).
3. As the issue of the award of just satisfaction was not yet ready for decision, the Court, in the principal judgment, reserved the whole of this question. It invited the Government and the applicants to submit to it in writing, within three months of the delivery of the judgment, their observations on the matter and in particular to inform it of any agreement reached between them (ibid., pp. 38-39, paras. 92-93 and point 7 of the operative provisions).
4. On 2 March 1989, the Government filed a memorial in which they replied to the claims that the applicants had lodged in 1987 (ibid., p. 38, para. 92) and drew attention, inter alia, to the fact that under Spanish law, as it then stood, the proceedings could not be reopened and restitutio in integrum was impossible.
In a letter of 4 April 1989 the applicants informed the Registrar that, on 30 March 1989, they had lodged an application with the Audiencia Nacional to have the judgment of that court of 15 January 1982 set aside. They accordingly requested the Court to stay the proceedings concerning the application of Article 50 (art. 50) until the national court had given judgment. On 2 May they submitted observations in reply to the Government’s memorial.
On 20 September 1989, after consulting the Agent of the Government and the Delegate of the Commission, the President agreed to stay the proceedings. On several occasions he renewed this decision pending the outcome of the various proceedings brought in Spain with a view to having the judgment of 15 January 1982 set aside. On 3 January 1992 the applicants requested that the Strasbourg proceedings be resumed as the Constitutional Court had quashed their convictions. On 25 June the President requested the Agent of the Government for information on the progress of the domestic proceedings. In the light of that information, on 26 November the Court decided to resume its examination of the question within six months.
5. The domestic proceedings conducted subsequent to the principal judgment included the following decisions:
(a) on 29 June 1989 the Audiencia Nacional decided to transmit the file to the Criminal Division of the Supreme Court after having found that it lacked jurisdiction. It ordered a stay of execution of the sentences imposed on the applicants by the judgment of 15 January 1982 and their immediate release;
(b) on 14 July 1989 the Audiencia Nacional decided to attach conditions to the applicants’ release, namely an obligation to report to a judge twice a month and a prohibition on leaving Spanish territory;
(c) on 4 April 1990 the Supreme Court gave a judgment dismissing the applicants’ application to have the original judgment set aside and revoking the stay of execution of their sentences;
(d) on 5 April 1990 the Audiencia Nacional ordered that they be returned to prison;
(e) on 20 July 1990 the Constitutional Court gave a judgment staying the execution of the Supreme Court’s judgment of 4 April 1990. It ordered that the applicants be released subject to the conditions laid down in the Audiencia Nacional’s decision;
(f) on 16 December 1991 the Constitutional Court set aside the judgment of the Supreme Court and allowed the applicants’ application of 30 March 1989 (see paragraph 4 above). It ordered the reopening of the trial in the Audiencia Nacional;
(g) on 30 October 1993, in a judgment which has become final, the Audiencia Nacional acquitted the applicants, finding that there was insufficient evidence.
6. On 25 June 1993 the President requested the applicants to submit a memorial summarising and updating their claims for just satisfaction. The Registrar received this memorial on 2 August and the Government’s observations in relation thereto on 14 December. On 3 and 4 February 1994 respectively the applicants filed additional observations and the Delegate of the Commission lodged his comments.
7. On 24 March 1994 the Court decided that, in the circumstances of the case, it was not necessary to hold a hearing.
